Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“Claim 1, as amended, recites "the first articulated robotic arm having a same size and same shape as the second articulated robotic arm." The first manipulator 112 and the second manipulator 114 of Riemeier clearly do not have the same size or the same shape. In fact, as described in Riemeier, they have very different structures and functions. There is nothing else in Riemeier that teaches two articulator robotic arms having the same size and the same shape. Thus, Riemeier does not Application No.: 16/167,090 Attorney Docket No. 1000-082disclose, teach or suggest "the first articulated robotic arm having a same size and same shape as the second articulated robotic arm." 

Examiner finds this argument persuasive. Riemeier does not Application No.: 16/167,090 Attorney Docket No. 1000-082disclose, teach or suggest "the first articulated robotic arm having a same size and same shape as the second articulated robotic arm." However, in view of the amended claims, see new grounds for rejection below.
Applicant additionally states:

“Furthermore, the Office Action points to element numbers 300 and 302 of Riemeier as teaching two railing mechanisms. Riemeier refers to the element numbers 300 and 302 as a first linear element and a second linear element. However, there is nothing in Riemeier that suggests the first and the second linear elements are railing mechanisms. Furthermore, claim 1, as amended, recites "the first railing mechanism being parallel to the second railing mechanism." As illustrated in FIG. 3 of Riemeier, the first linear element 300 and the second linear element 302 are clearly not parallel. Still further, claim 1, as amended, recites "the first railing mechanism being connected 

See Para. 41 of Riemeier. 300 and 302 of Riemeier are linearly translated. Given that 300 and 302 are linearly translated, and given the broadest reasonable interpretation, 300 and 302 meet the limitation of railing mechanisms. However, in view of the amended claim, Riemeier does not disclose the parallel configuration as newly recited. Thus this argument is persuasive. However, in view of the amended claims, see new grounds for rejection below.
Applicant additionally states:

“The Office Action refers to paragraph 41 of Riemeier as teaching "enabling linear movement of the two articulated robotic arms." However, the cited paragraph discusses moving the linear elements 300 and 302, and not linear movement of the two articulated robotic arms. As discussed above, the linear elements 300 and 302 are both part of the first manipulator 112 and they are perpendicular to each other. As such, their linear movement cannot enable linear movement of the first manipulator 112, which the Office Action equates with the first articulated robotic arm. Furthermore, since neither one of the linear elements 300 and 302 are connected to the second articulated robotic arm, they cannot enable linear movement of the second articulated robotic arm. Thus, Riemeier fails to disclose, teach or suggest "the first railing mechanism being connected to the first articulated robotic arm and the second railing mechanism being connected to the second articulated robotic arm for enabling linear movement of the first and the second articulated robotic arms," as recited in the amended claim 1.”

Examiner finds this argument persuasive. Riemeier fails to disclose, teach or suggest "the first railing mechanism being connected to the first articulated robotic arm and the second railing mechanism being connected to the second articulated robotic arm for enabling linear movement 
Applicant additionally states:

“Moreover, the Office Action points to paragraph 140 of Riemeier as teaching the limitation "a cutting mechanism for cutting the shaped wire as needed." However, the cited portion states "a source of raw wire coiled on a spool, not shown in FIG. 10, from which the needed lengths will be taken and before or after the bending process be cut as needed." Emphasis added. This does not teach a "cutting mechanism" is included as part of the "system for automatically shaping wires" as required in claim 1. In fact, by teaching that cutting is performed before or after the bending process, Riemeier suggests that cutting is performed outside of the Riemeier bending machine. That is because Riemeier refers to the device of FIG. 1 as "an appliance manufacturing center for bending medical devices which includes the bending machine of this disclosure." Riemeier,[0023]. Thus, the device described in Riemeier is referred to as a bending machine, and teaching that cutting is performed before or after the bending process suggests that the cutting mechanism is not part of the bending machine. As a result, Riemeier does not teach or suggest "a cutting mechanism for cutting the shaped wire as needed." 
For at least these reasons, the amended claim 1 is not anticipated by Riemeier. Applicants, thus, respectfully request that the rejections of claims 1-20 under 35 U.S.C. § 102 be withdrawn.”

Examiner finds this argument persuasive. Riemeier does not teach or suggest "a cutting mechanism for cutting the shaped wire as needed." However, in view of the amended claims, see new grounds for rejection below.
Applicant additionally states:

“Claim 11 
Claim 11 depends from claim 1 and as such includes all limitations of claim 1, discussed above. Thus, at least for the above reasons discussed with respect to claim 1, claim 11 is not anticipated by Riemeier. Furthermore, claim 11, as amended recites "two movable platforms, each attached to one longitudinal side of the base support and each carrying one of the first or the second robotic arms on one of the first or second railing mechanisms." The Office Action points to the elements 112 and 114 of Riemeier being movable as teaching the movable platforms of claim 11. However, the claim requires two movable platforms "each carrying one of the first or the second robotic Application No.: 16/167,090 Attorney Docket No. 1000-082support and each carrying one of the first or the second robotic arms on one of the first or second railing mechanisms." For at least these reasons, claim 11, as amended is not anticipated by Riemeier. Applicants, thus, respectfully request that the rejections of claim 11 under 35 U.S.C. § 102 be withdrawn.” 

Examiner finds this argument persuasive. Riemeier does not teach or suggest "two movable platforms, each attached to one longitudinal side of the base Application No.: 16/167,090 Attorney Docket No. 1000-082support and each carrying one of the first or the second robotic arms on one of the first or second railing mechanisms." However, in view of the amended claims, see new grounds for rejection below.
Applicant additionally states:

“Claim 12 
Claim 12 depends from claim 1 and as such includes all limitations of claim 1, discussed above. Thus, at least for the above reasons discussed with respect to claim 1, claim 12 is not anticipated by Riemeier. Furthermore, claim 12 recites "wherein the cutting mechanism comprises: a cutting die for holding the input wire; a cutting arm for cutting the input wire; and a motor for controlling the movement of the cutting arm." The Office Action points to paragraph [0140] and FIG. 10, element number 120 of Riemeier as teaching this limitation. As discussed above, paragraph [0140] merely mentions that the wire can be cut before or after the bending process. There is no discussion of the mechanism used for the cutting. Moreover, item 120 in FIG. 10 is discussed as "a handling robot 120 which obtains an archwire 122 from a supply 124 of archwires and delivers the archwire 122 to one of the gripping tools 116 and 118. Riemeier, [0035]. This does not teach or suggest a cutting mechanism, let alone one that "comprises: a cutting die for holding the input wire; a cutting arm for cutting the input wire; and a motor for controlling the movement of the cutting arm." For at least these reasons, claim 12 is not anticipated by Riemeier. Applicants, thus, respectfully request that the rejections of claim 12 under 35 U.S.C. § 102 be withdrawn.”



Applicant additionally states:

“Claim 13 
Claim 13 depends from claim 1 and as such includes all limitations of claim 1, discussed above. Thus, at least for the above reasons discussed with respect to claim 1, claim 13 is not anticipated by Riemeier. Furthermore, claim 13 recites "wherein the base support includes an opening through which the cutting arm can pass." The Office Action points to the same element number 120 of Riemeier as teaching this limitation. As discussed above, item 120 in FIG. 10 is discussed as "a handling robot 120" and does not teach a cutting arm. As such it cannot teach or suggest "wherein the base support includes an opening through which the cutting arm can pass." For at least these reasons, claim 13 is not anticipated by Riemeier. Applicants, thus, respectfully request that the rejections of claim 13 under 35 U.S.C. § 102 be withdrawn.” 

Examiner finds this argument persuasive. Riemeier does not teach or suggest a cutting mechanism, and as such it cannot teach or suggest "wherein the base support includes an opening through which the cutting arm can pass." However, in view of the amended claims, see new grounds for rejection below.
Applicant additionally states:

“Claim 14 
Claim 14 depends from claim 1 and as such includes all limitations of claim 1, discussed above. Thus, at least for the above reasons discussed with respect to claim 1, claim 14 is not anticipated by Riemeier. Furthermore, claim 14 recites "a shaft connected on one side to the motor and on the other side to a flywheel, the flywheel being attached to the cutting arm." The Office Action points to the element number 120 and paragraphs 137 and 140 of Riemeier as teaching this limitation. However, as discussed above, the element number 120 does not teach a cutting arm. Furthermore, there is nothing in the cited portions that teaches or suggests a flywheel being attached to the 

Examiner finds this argument persuasive. Riemeier cannot teach or suggest "a shaft connected on one side to the motor and on the other side to a flywheel, the flywheel being attached to the cutting arm." However, in view of the amended claims, see new grounds for rejection below.

Applicant's additional arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant additionally states:

“Furthermore, the Office Action points to item 108 in FIG. 2 of Riemeier as teaching the "bending unit" of the claims. Claim 1 has been amended to clarify that the bending unit is a "rotational bending unit." Item 108 is Riemeier is described as a bending machine. However, Riemeier does not teach or suggest that the bending machine 108 is a rotational bending unit. Thus, Riemeier fails to teach or suggest a "rotational bending unit," as recited in the amended claim 1.”

However, 108 of Riemeier includes revolute joint 208 (See Para. 39-40) (See Fig. 2). Therefore, Riemeier does disclose a "rotational bending unit." Therefore, this argument is not persuasive.
Drawings
The drawings were received on 02/16/2021.  These drawings are acceptable.
Claim Objections
The claim objections of the previous Office Action have been remedied in view of the amended claims. As such the claim objections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 112
The 35 USC 112 rejections of the previous Office Action have been remedied in view of the amended claims. As such the35 USC 112 rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140076015A1, herein referred to as Riemeier, and further in view of US20070234775A1, herein referred to as Speck.

Regarding Claim 1, Riemeier discloses a system for automatically shaping wires comprising: a base support (220); a straightening mechanism positioned on one end of the base support for receiving and straightening an input wire (See Para. 100, “The manipulators 112 and 114 can then perform a “stretching move” to elongate the wire into an approximate straight line.”); a first articulated robotic arm and a second articulated robotic arm(112, 114), each of the first and the second robotic arms  including a plurality of pivotable links (See Fig. 3 & 4); a clamping mechanism (118) attached to one of the plurality of pivotable links for holding the input wire in place (See Fig. 2); a  rotational bending unit (108) located adjacent to the clamping mechanism (118) for shaping the input wire (See Para. 35); and a controller for controlling the operation of the (Fig. 1), and each robotic arm has a predetermined degree of freedom of movement (See Para. 17). 
Riemeier is silent wherein comprising the first articulated robotic arm having a same size and same shape as the second articulated robotic arm; a first railing mechanism and a second railing mechanism, the first railing mechanism being parallel to the second railing mechanism, each of the first and the second railing mechanisms being positioned on one longitudinal side of the base support, the first railing mechanism being connected to the first articulated robotic arm, and the second railing mechanism being connected to the second articulated robotic arm for enabling linear movement of the first and second articulated robotic arms; a cutting mechanism for cutting the shaped wire as needed, wherein each of the first and the second robotic arms is movable in a longitudinal linear direction along the base support.
Speck teaches an analogous invention wherein comprising a first articulated robotic arm (20) having a same size and same shape (See Para. 38) as the second articulated robotic arm (22); a first railing mechanism (68) and a second railing mechanism (70), the first railing mechanism being parallel to the second railing mechanism (See Para. 42) (See Fig. 1), each of the first and the second railing mechanisms being positioned on one longitudinal side of a base support (See Para. 42)(See Para. 47) (16), the first railing mechanism (68) being connected to the first articulated robotic arm (20), and the second railing mechanism (70) being connected to the second articulated robotic arm (22) for enabling linear movement of the first and second articulated robotic arms (See Para. 42); a cutting mechanism for cutting the shaped wire as needed (36), wherein each of the first and the second robotic arms (20, 22) is movable in a longitudinal linear direction along (See Para. 42) (16), for the purpose of processing wire from a coil (See Para. 8), thereby meeting the limitation of the claimed first and second articulated robotic arms, first and the second railing mechanisms, base support and cutting mechanism configurations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Riemeier, with the first and second articulated robotic arms, first and the second railing mechanisms, base support and cutting mechanism configurations, as taught by Speck, in order to have provided improved processing wire from a coil.

Regarding Claim 2, Riemeier in view of Speck discloses the system of claim 1, wherein the plurality of pivotable links include three pivotable links (See Para. 40-41 of Riemeier)(202, 204, 206 of Riemeier).

Regarding Claim 3, Riemeier in view of Speck discloses the system of claim 2, wherein the three pivotable links include an effector link (See Para. 41 of Riemeier).

Regarding Claim 4, Riemeier in view of Speck discloses the system of claim 3, wherein the clamping mechanism is located on the effector link (See Para. 41 of Riemeier: “A revolute joint 208 is formed in the distal end of the element 304 for rotation of a fourth element 306 about the axis α. The head 306 of the element 308 provides a mounting location for a first gripping tool”).

Regarding Claim 5, Riemeier in view of Speck discloses the system of claim 1, further comprising a motor for applying a rotational force to a shaft connected to one of the plurality of pivotable links for pivoting the one of the plurality of pivotable links (See Para. 41, “actuator” of Riemeier).

Regarding Claim 6, Riemeier in view of Speck discloses the system of claim 5, further comprising a plurality of pulleys (See Para. 43, “actuator” of Riemeier), at least one of which is connected to the one of the plurality of pivotable links, the pulleys being connected for pivoting one or more of the plurality of pivotable links (See Para. 43 of Riemeier) (See Fig. 4 of Riemeier).

Regarding Claim 7, Riemeier in view of Speck discloses the system of claim 1, wherein the clamping mechanism (118 of Riemeier) includes a stationary unit (bottom portion of 118 of Riemeier) and a movable unit (602, 604 of Riemeier) (See Fig. 7 of Riemeier).

Regarding Claim 8, Riemeier in view of Speck discloses the system of claim 7, further comprising a motor (624 of Riemeier) for moving the movable unit when needed (See Para. 93 of Riemeier).

Regarding Claim 9, Riemeier in view of Speck discloses the system of claim 1, wherein the clamping mechanism (118 of Riemeier) is configured to clamp and hold the input wire (122 of Riemeier) along the longitudinal axis of the system when the wire enters the system through the straightening mechanism (See Fig. 7 of Riemeier).

Regarding Claim 10, Riemeier in view of Speck discloses the system of claim 1, wherein the clamping mechanism (118 of Riemeier) is configured to pick up the input wire (122 of Riemeier) from a first designated location and drop off the shaped wire to a second designated location (See Para. 66 of Riemeier).

Regarding Claim 11, Riemeier in view of Speck discloses the system of claim 1, further comprising two movable platforms (64, 66 of Speck), each attached to one longitudinal side of the base support (See Para. 42 of Speck)(16 of Speck) and each carrying one of the first or the second robotic arms (20, 22 of Speck) on one of the first or second railing mechanisms (68, 70 of Speck) (See Para. 39-42 of Speck).

Regarding Claim 12, Riemeier in view of Speck discloses the system of claim 1, wherein the cutting mechanism (36 of Speck) comprises: a cutting die for holding the input wire (See Para. 36 of Speck); a cutting arm for cutting the input wire (See Para. 37 of Speck); and a motor for controlling the movement of the cutting arm (See Para. 37, 59, 63 of Speck).

Regarding Claim 13, Riemeier in view of Speck discloses the system of claim 12, wherein the base support (16 of Speck) includes an opening through which the cutting arm can pass (See Para. 37, 59, 63 of Speck) (See Fig. 1, Fig. 4, Num. 40 of Speck).


Regarding Claim 16, Riemeier in view of Speck discloses the system of claim 1, wherein the system is adapted to be connected to a computing device (See Fig. 1 of Riemeier) (See Para. 23 of Riemeier) (See Para. 65 of Riemeier) (See Para. 75 of Speck).

Regarding Claim 17, Riemeier in view of Speck discloses the system of claim 16, wherein a program to control the operation of the system is adapted to be transferred to a control panel from the computing device (See Fig. 1 of Riemeier) (See Para. 23 of Riemeier) (See Para. 65 of Riemeier) (See Para. 75 of Speck).

Regarding Claim 18, Riemeier in view of Speck discloses the system of claim 17, wherein the program controls an operation of at least one of the two articulated robotic arms, the clamping mechanism, the bending unit, and the cutting mechanism (See Para. 34-35 of Riemeier) (See Para. 140 of Riemeier) (See Para. 75 of Speck).

Regarding Claim 20, Riemeier in view of Speck discloses the system of claim 1, wherein the bending mechanism (108 of Riemeier) is configured to shape the input wire (122 of Riemeier) on two sides of the clamping mechanism (118 of Riemeier) and in both clockwise direction and counterclockwise directions (See Fig. 2 of Riemeier).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riemeier in view of Speck, and further in view of US20100300254A1, herein referred to as Holder.
Regarding Claim 14, Riemeier in view of Speck discloses the system of claim 13.
Riemeier in view of Speck is silent wherein further comprising a shaft connected on one side to a motor and on the other side to a flywheel, the flywheel being attached to a cutting arm.
Holder teaches an analogous invention wherein comprising a shaft (3) connected on one side to a motor and on the other side to a flywheel (See Para. 35), the flywheel being attached to the cutting arm (See Claim 14), for the purpose of providing required cutting energy (Para. 35), thereby meeting the limitation of the claimed shaft, motor, flywheel, and cutting arm configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Riemeier in view of Speck, with the claimed shaft, motor, flywheel, and cutting arm configuration, as taught by Holder, in order to have provided required cutting energy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725